SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

541
CAF 09-00644
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF LAUREN KELSO CANADY,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

GERRY BINETTE, RESPONDENT-APPELLANT.


SUSAN GRAY JONES, CANANDAIGUA, FOR RESPONDENT-APPELLANT.

PETER O. EINSET, ATTORNEY FOR THE CHILD, GENEVA, FOR JAYNE E.C.


     Appeal from an order of the Family Court, Ontario County (Maurice
E. Strobridge, J.H.O.), entered March 19, 2009 in a proceeding
pursuant to Family Court Act article 6. The order, inter alia,
granted the petition for leave to relocate to Louisiana.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order that, inter
alia, granted petitioner mother permission for the parties’ child to
relocate with her to Louisiana. We affirm. We agree with Family
Court that the mother met her burden of establishing by a
preponderance of the evidence that the proposed relocation is in the
child’s best interests (see Matter of Cynthia L.C. v James L.S., 30
AD3d 1085).

     The father contends that the mother’s petition should have been
denied because his financial circumstances preclude him from traveling
to Louisiana to visit the child. We reject that contention. The
father pays minimal child support, leaving the mother as the only
financial source for the child’s health care, child care, and
education. The mother’s income potential was limited in the states
closest to New York for various reasons, including the highly
specialized nature of her work. The mother testified that the jobs
that were available closer to or in New York were temporary, whereas
the position she obtained in Louisiana was permanent, year-round, paid
a generous salary and offered excellent benefits. Thus, inasmuch as
“the record establishes that [the father] has no ‘accustomed close
involvement in the [child’s] everyday life’ ” (id. at 1086, quoting
Tropea v Tropea, 87 NY2d 727, 740), “the need to ‘give appropriate
weight to . . . the feasibility of preserving the relationship between
the noncustodial parent and child through suitable visitation
arrangements’ does not take precedence over the need to give
                                 -2-                           541
                                                         CAF 09-00644

appropriate weight to the economic necessity for the relocation” (id.,
quoting Tropea, 87 NY2d at 740-741).




Entered:   April 29, 2011                       Patricia L. Morgan
                                                Clerk of the Court